DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 9/15/2021 has been considered by examiner (see attached PTO/SB/08).

Allowable Subject Matter
Claims 1-9, 11-19, 51-52 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for summarizing missed portions of storylines in
a single content item, the method comprising:
tracking the presence of a user during presentation of the single content item, wherein the single content item comprises a plurality of storylines, each storyline being a narrative that, along with other narratives, makes up a plot in the single content item, wherein each storyline comprises a plurality of portions, each of the plurality of portions comprising a part of the narrative of the storyline that is interwoven throughout the single content item with other portions of other storylines;
detecting that the user was not consuming the single content item for a period of time;
detecting missed content of the single content item, wherein the missed content comprises a plurality of portions of the single content item that were generated for presentation during the period of time and each portion comprises a different storyline;
in response to detecting the missed content:
accessing metadata corresponding to the single content item, the metadata including a plurality of storyline identifiers, each corresponding to a portion of the single content item;
identifying, based on the metadata, a storyline of a portion of the single content item currently being generated for presentation;
retrieving a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline, wherein the missed content includes portions that comprise a second storyline different from the identified storyline; and
generating, for presentation, the retrieved storyline-specific summary.
Gibbon et al. (US 2015/0143436), Gates, Ill et al. (US 2014/0068661), Bellingham et al. (US 2018/0349368), and Wallace et al. (US 2005/0097621) are the closest prior art relating to the Applicant's claimed invention. 

Gates, III discloses systems and methods for dynamic customization of audio-visual content are described. In some implementations, a process may include receiving at least one audio-visual core portion, receiving at least one selection signal indicative of a viewer preference, modifying the audio-visual core portion with at least one revised content portion in accordance with the at least one selection signal to create a dynamically customized audio-visual content, outputting the dynamically-customized audio-visual content; and receiving a consideration for the dynamically-customized audio-visual content.
Bellingham discloses the described technology is directed towards sending metadata related to a video to a client device, such as events that describe a portion of that video, such as in a hidden stream. In one or more implementations, the enhanced metadata comprises nodes used to build part of a relationship graph. This allows interested clients to switch between the feature playback and interacting with the metadata. Further, searches through the enhanced metadata may be performed to find matching video portions, and summaries or highlights of one or more videos may be assembled by accessing information in the enhanced metadata.

The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a system for summarizing missed portions of storylines in a single content item, the system comprising:
communication circuitry; and
control circuitry configured to:
track the presence of a user during presentation of the single content item, wherein the single content item comprises a plurality of storylines, each storyline being a narrative that, along with other narratives, makes up a plot in the single content item, wherein each storyline comprises a plurality of portions, each of the plurality of portions comprising a part of the narrative of the storyline that is interwoven throughout the single content item with other portions of other storylines;
detect that the user was not consuming the single content item from a period of time;
detect missed content of the single content item, wherein the missed content comprises a plurality of portions of the single content item that were generated for presentation during the period of time and each portion comprises a different storyline;
in response to detecting the missed content:
access metadata corresponding to the single content item, the metadata including a plurality of storyline identifiers, each corresponding to a portion of the single content item;
identify, based on the metadata, a storyline of a portion of the single content item currently being generated for presentation;
retrieve a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline, wherein the missed content includes portions that comprise a second storyline different from the identified storyline; and
generate, for presentation, the retrieved storyline-specific summary .
Gibbon et al. (US 2015/0143436), Gates, Ill et al. (US 2014/0068661), Bellingham et al. (US 2018/0349368), and Wallace et al. (US 2005/0097621) are the closest prior art relating to the Applicant's claimed invention. 
Gibbon discloses aspects of the subject disclosure may include, for example, generating a summary of a missed portion of a media program, identifying subject matter in a segment of content in the media program that has not been presented, 
Gates, III discloses systems and methods for dynamic customization of audio-visual content are described. In some implementations, a process may include receiving at least one audio-visual core portion, receiving at least one selection signal indicative of a viewer preference, modifying the audio-visual core portion with at least one revised content portion in accordance with the at least one selection signal to create a dynamically customized audio-visual content, outputting the dynamically-customized audio-visual content; and receiving a consideration for the dynamically-customized audio-visual content.
Bellingham discloses the described technology is directed towards sending metadata related to a video to a client device, such as events that describe a portion of that video, such as in a hidden stream. In one or more implementations, the enhanced metadata comprises nodes used to build part of a relationship graph. This allows interested clients to switch between the feature playback and interacting with the metadata. Further, searches through the enhanced metadata may be performed to find matching video portions, and summaries or highlights of one or more videos may be assembled by accessing information in the enhanced metadata.
Wallace discloses methods and systems for providing synopsis information to a program recipient for a program currently being presented. Synopsis information is provided for a program currently being presented from a starting point of the program to at least a point of the program currently being presented. The synopsis information is 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190230387 A1	Gersten; Adam
US 20160227282 A1	Chang; Shih-Fu et al.
US 20170142481 A1	CARUANA; Michael et al.
US 20180008894 A1	SACK; Adrian
US 20110194839 A1	Gebert; Robert R. et al.

Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/24/2021